Citation Nr: 1111133	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-47 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1971 to March 1975.  Thereafter, it appears that he served in the United Stated Navy Reserves, presumably with periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA) until March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his February 2009 notice of disagreement, the Veteran requested a Decision Review Officer hearing.  This hearing was scheduled for November 2009.  However, it was not held because the Veteran's representative requested that it be cancelled in an October 2009 statement.

A Travel Board hearing regarding this matter instead was held in August 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Contemporaneous with this hearing, additional evidence was received.  The Veteran submitted a statement waiving his right to have the RO review it. Accordingly, the Board has jurisdiction to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

A "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2010).  "Active military, naval, or air service" includes active duty.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a) (2010).  It also includes any period of active duty for training (ACTDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  To establish service connection for a disability, there generally must be (1) medical evidence of a current chronic disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or permanent aggravation of an injury or disease, and (3) medical evidence of a nexus between the current chronic disability and the in-service injury or disease.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, service connection may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Records

VA has a duty to assist the Veteran in substantiating his claim.  This duty includes making reasonable efforts to help him procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  Reasonable efforts to help the Veteran obtain records that are in Federal custody, such as service records, consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(2) (2010).  Such request may cease, however, when if it is determined that they do not exist or that further requests to obtain them would be futile.  Id.  

The Veteran's DD-214 shows that in addition to his period of active duty, he had three months and eight days of "other service."  It further shows that he had over two years and 10 months of foreign and/or sea service.

In his September 2007 claim, the Veteran indicated that he had reserve service following his period of active service from Mach 1975 to March 1977.  He also indicated that he served aboard the USS Intrepid.  Attached to his claim, the Veteran submitted a few service personnel records, including a certificate of honorable discharge dated in March 1977, and service treatment records.  They appear to have been obtained as a result of responses he received in July 2006, February 2007, and September 2007 after requesting his records from the National Personnel Records Center (NPRC).

The RO requested the Veteran's complete service treatment records from the NPRC via the Personnel Information Exchange System (PIES) in early November 2007.

The NPRC provided one envelope of service treatment records later that same month.  Included therein was:  (i) a report of medical history and a report of medical examination concerning the Veteran's entry into active service, both dated in February 1971; (ii) a report of medical history and a report of medical examination with the stated purpose of "assign DDV," both dated in November 1975 after the Veteran completed his period of active service (the October 1975 date on the first page of the report of medical history appears to be erroneous given that the date accompanying the signature on the second page is in November 1975); (iii) a page stating that the Veteran's health record was terminated by reason of expiration of enlistment dated in March 1977; and (iv) some dental records.  These records were the same as those previously provided by the Veteran.

At his August 2010 Travel Board hearing, the Veteran pointed out his belief that VA did not have all of his service treatment records.  He specifically mentioned being hospitalized for pneumonia in 1972 when he was at the Naval Training Center in Memphis, Tennessee, and visiting sick bay for his back while aboard ship.  The Veteran's representative noted that the currently available service treatment records did not include any shipboard records or exit examinations for the Veteran's period of active service or period of apparent reserve service thereafter.

The Board agrees with the Veteran and his representative that the sparsity of the service treatment records currently associated with the claims file raises the possibility that not all such records have been collected.  In addition to their above summarized arguments in this regard, it is noted that available service treatment records are devoid of any indication that the Veteran experienced any physical ailments or injuries during service.  In view of the fact that he had active service for almost four years and possible reserve service thereafter for another two years, this seems unlikely.

Given the possibility that the service treatment records currently associated with the claims file are incomplete, the Board finds that the duty to assist has not been fulfilled.  Reasonable efforts have been made to obtain service treatment records regarding the Veteran from the NPRC.  No efforts have been made, however, to obtain such records from any other source.  In addition, no efforts whatsoever have been made to obtain substitutes for service treatment records pertinent to the Veteran's claim from alternative sources.

The Veteran's service treatment records were requested in their entirety by VA.  Those supplied by the NPRC in response were the same one supplied by the NPRC in response to the Veteran's requests.  As such, the Board finds that further efforts to obtain service treatment records regarding the Veteran from the NPRC would be futile.  VA thus may cease making requests for them from this source.

However, VA is not relieved of requesting the Veteran's service treatment records from all other appropriate sources.  As no such requests have been made, a remand is necessary.  Noted in this regard is that the Veteran had three months and eight days of "other service" and that it appears he had reserve service from March 1975 to March 1977.  Attempts must be made to obtain service treatment records covering these types of service in addition to his active service because they all potentially may be relevant to his claim.

VA also is not relieved of requesting substitutes for service treatment records pertaining to the Veteran's claim.  A remand is necessary because no such substitutes have been sought.  Here, it is noted that the Veteran has indicated that his documented foreign and/or sea service was aboard the USS Intrepid and contended that he visited sick bay for his back while aboard ship.  Sick logs and/or sick and morning reports for this ship, at the very least, therefore should be searched.  

The Board also notes that the few service personnel records provided by the Veteran do not delineate his duty status (i.e. the dates of ACTDUTRA and INACTDUTRA) with respect to his presumed reserve service from March 1975 to March 1977.  No other service personnel records or other documentation containing this information has been associated with the claims file.  There appears to have been no requests for such records or documentation.  On remand, the Veteran's complete service personnel records and any other documentation which may set forth the precise dates of his ACTDUTRA and INACTDUTRA duty status for his presumed reserve service from March 1975 to March 1977 must be made because they are potentially relevant to the Veteran's claim.


Medical Examination and Opinion

VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

In addition to the information discussed above, the Veteran's DD-214 confirms that he had a military occupation specialty (MOS) of 6685, which was related to the civilian occupation of electronics mechanic.

Currently available service treatment records dated during the Veteran's period of active service do not reveal that he complained of, sought treatment for, or was diagnosed with any back problem.

Currently available service treatment records dated during the Veteran's apparent period of reserve service thereafter reflect that he reported a history of minor back pain in the past in November 1975.  His spine was given a normal clinical evaluation at that time.  

A VA treatment record dated in July 1976, during the Veteran's apparent period of reserve service, documents his complaint of low back pain following an automobile accident.  He denied a history of such pain.  Physical assessment and X-rays were negative.  Low back pain was diagnosed.

A personal check written by the Veteran's wife in September 1984 to Dr. D.A. for treating the Veteran is of record.  In addition, a January 1987 payment stub mentions Dr. A. and "chiro."  The Veteran and his wife's bank register denote several payments made to Dr. A., although the year of these payments is not listed.

A December 1990 bill from Southwest Internal Medicine, Inc. indicates that the Veteran had been diagnosed with low back pain and degenerative joint disease (DJD)/osteoarthritis.

Documentation from Medical Mutual, an insurance company, dated from June 2001 to April 2002 show that the Veteran saw numerous physicians for office visits, including Drs. D.N., D.L., and G.G., as well as underwent radiologic and other testing and received therapy.  It is clear from the brief description of these services provided that some, particularly from Dr. D.N., were unrelated to his back.  Unclear, however, it whether any were related to his back.

A personal check written by the Veteran's wife in November 2002 to Dr. D.N. as well as a January 2003 statement from this physician regarding treatment provided to the Veteran have been associated with the claims file.  There is no indication from either as to why such treatment was provided.

The Veteran indicated in his September 2007 claim that his low back disability occurred during active service in June 1972.  He stated that his low back problems were first incurred during active service and that they have been persistent and chronic and have necessitated treatment throughout his entire life.

An internet article concerning the professional staff at Physicians First, Inc. printed in September 2007 is of record.  It discusses Drs. G.G. and D.L.  The former was noted to have over 32 years of clinical experience providing chiropractic care and to have wide knowledge and experience on the subjects of chiropractic care and lower back pain.  The latter was noted to be the Director of Medicine and to have maintained a private practice for over 20 years.

A May 2008 record from Orthopaedic Associates, Inc. contains diagnoses of spondylosis lumbar without myelopathy and intervertebral disc displacement lumbar without myelopathy.  It also contains a reference to physical therapy.

Magnetic resonance imaging (MRI) of the Veteran's lumbar spine conducted in May 2008 by Drs. Russell, Berkebile & Associates, Inc. found multilevel degenerative disc disease (DDD), a single image of what appeared to be a disc protrusion at L2-3 toward the right which was not confirmed on remaining sequences, and a small focus of T2 hyperintensity that might be a small annular tear at L3-4.  Apophyseal joint arthrosis was relatively mild throughout.  There was no spinal canal stenosis, and foraminal stenosis was not a significant factor at any level.  There further was no sign of underlying pathology.

In his substantive appeal on a VA Form 9 dated in November 2009, the Veteran indicated that his back condition began during active service, is chronic, and has been ongoing for greater than 35 years.  

The Veteran testified at his August 2010 Travel Board hearing that he began experiencing low back pain during active service.  He could not identify any specific injury but noted that he might have injured his low back because he was an aviation electronics technician and often carried two radios at a time or other equipment up and down the ship flight deck as well as in and out of the ship, because he might have tripped, and because he exercised.  The Veteran then indicated that his pain had been continuous since service.  In this regard, he recalled an incident in 1975 or 1976 at his college when he fell getting out of a car.  He next recounted that he started seeing Dr. A., a chiropractor, in the early 1980's and stopped going to chiropractors in the 1990's because there was only so much they could do and he was able to tough out his symptoms with medication.  He also stated that he had tried to get obtain his records from Dr. A. and Dr. K., another chiropractor, but was unsuccessful.

To date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his claim.  The Board finds based on the above evidence that the provision of such a medical examination and opinion is required in this case because each of the McLendon requirements have been met.  Current diagnoses of spondylosis lumbar without myelopathy and intervertebral disc displacement lumbar without myelopathy are of record, and recent MRI showed, among other things, DDD.  Service treatment records dated during the Veteran's period of active service are negative with respect to any back problem.  Yet service treatment records and a VA treatment record dated during the Veteran's apparent period of reserve service thereafter, although somewhat conflicting, contain one instance in which the Veteran reported a history of minor back pain in the past and one instance in which he complained of low back pain.  

The Veteran has indicated numerous times that he has experienced low back problems since active service.  He is competent to describe his symptoms because he personally experienced them.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He also appears, at first glance, to be credible in this regard.  The evidence suggests that the Veteran began seeing a chiropractor regarding his back in the early 1980's.  It further suggests that he has had a diagnosable low back disability since at least as early as December 1990.  As such, there is an indication that his currently diagnosed low back disability may be associated with his service through continuity of symptomatology.  There is not sufficient medical or lay evidence to render a decision regarding his entitlement to service connection, however, because this potential association has not been conclusively established.  A remand therefore is necessary to arrange for the Veteran to undergo an appropriate examination and for an etiology opinion to be rendered regarding any low back disability found to be present.


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any additional service treatment records regarding the Veteran's active service, "other service," or apparent reserve service from all appropriate sources other than the NPRC.  Also, attempt to obtain and associate with the claims file substitutes for such records regarding his claim from all appropriate alternative sources.  This shall include, but shall not necessarily be limited to, requesting a search of USS Intrepid sick logs and/or sick and morning reports for evidence of a back problem.  All action undertaken pursuant to this paragraph and all responses received must be documented in the claims file.

2.  Attempt to obtain and associate with the claims file the Veteran's complete service personnel records and any other documentation which may contain information regarding the precise dates of ACTDUTRA and INACTDUTRA with respect to his presumed reserve service from March 1975 to March 1977.  All appropriate service departments, Federal agencies, and/or state agencies should be contacted in this regard.  Each such contact, and each response as well as all records and documentation received, must be reflected in the claims file.  

3.  After completion of the above development, review the claims file and undertake any further development indicated.  This shall include obtaining and associating with the claims file, after securing any necessary authorization, any additional pertinent treatment records identified by the Veteran during the course of this remand.  

4.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any low back disability found to be present.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a full history of his relevant symptomatology.  All tests, studies, or evaluations deemed necessary next shall be performed.  Thereafter, the examiner shall determine whether the Veteran has a diagnosable back disability.  If so, the examiner finally shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that this disability:  (i) was incurred during or as a result of active duty, ACTDUTRA, or INACTDUTRA, or (ii) is otherwise etiologically related to active duty, ACTDUTRA, or INACTDUTRA.  Specific comment shall be made regarding the medical evidence and lay evidence of record, including the Veteran's assertion regarding the continuity of his back symptomatology, in doing so.  A complete rationale for all opinions expressed shall be provided.  Each of the above referenced actions shall be documented in detail by the examiner in an examination report.

5.  Then readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


